Citation Nr: 1036451	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-07 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy, including 
as secondary to radiation exposure.  

2.  Entitlement to service connection for cardiovascular 
disability, including as secondary to radiation exposure.  

3.  Entitlement to service connection for cataracts, including as 
secondary to radiation exposure.  

4.  Entitlement to service connection for prostate gland 
hypertrophy, including as secondary to radiation exposure.  

5.  Entitlement to service connection for degenerative 
osteospondylosis, including as secondary to radiation exposure.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to 
November 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 2002 and January 2004 rating decisions by the 
St. Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2000, the Veteran testified at a Central Office Board 
hearing.  A transcript of that hearing is associated with the 
claims file.

In April 2007, the Board affirmed the RO's rating decision 
denying his aforementioned claims of entitlement to service 
connection.  The Veteran appealed the Board's April 2007 decision 
to the Court of Appeals for Veterans Claims (Court).  In a March 
2010 Memorandum Decision, the Court vacated the Board's decision 
and remanded the case to the Board for further adjudication 
consistent with the Memorandum Decision.  

Unfortunately, further development of the evidence is required 
before the Board can readjudicate the Veteran's claims.  So, 
regrettably, these claims are again being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Veteran contends that his disorders are the result of 
ionizing radiation due to his in-service duties, to include air 
defense missile control and radar monitoring.  In this regard, he 
has submitted extensive documentation of documentation regarding 
a class action involving exposure to radiation and a lay 
statement from a service comrade.  

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946; or the Veteran's presence at certain 
specified additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  The 
presumptively service-connected diseases specific to radiation-
exposed veterans are the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary gland, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in an 
ionizing-radiation-exposed veteran may be service connected if 
the VA Undersecretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a result 
of participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946, or other activities as claimed; (2) the 
veteran subsequently develops a specified radiogenic disease; and 
(3) the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 C.F.R. 
§ 3.311(b), (c)(1).  The medical adviser must determine whether 
sound scientific and medical evidence supports a conclusion that 
it is at least as likely as not that the disease resulted from 
in-service radiation exposure or whether there is no reasonable 
possibility that the disease resulted from in-service radiation 
exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also 
considered a radiogenic disease where competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  The 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

None of the Veteran's disorders currently on appeal are among 
those included in 38 C.F.R. § 3.311(b)(2).  The Board notes that 
posterior subacute cataracts are among the listed disorders under 
38 C.F.R. § 3.311(b)(2).  While the Veteran does have a history 
of cataracts, the medical evidence discussed below does not show 
that he has posterior subacute cataracts.  The evidence also does 
not suggest that the Veteran's claimed disorders are due to 
ionizing radiation exposure.  If a claim is based on a disease 
not listed in 38 C.F.R. § 3.311, the claim is nevertheless to be 
considered under the regulation provided the claimant has cited 
or submitted competent scientific or medical evidence that the 
claimed condition is a disease that may be inducted by ionizing 
radiation, meeting the definition of a radiogenic disease.  See 
38 C.F.R. § 3.311(b)(2), (4).   Nonetheless, the Veteran 
testified during the Board hearing that he thought a VA doctor 
told him his problems were due to radiation exposure, and the 
Court's Memorandum Decision found that VA did not attempt to 
associate any additional VA medical records, including the 
physician's statements, with the Veteran's claims files.  These 
records may contain important medical evidence or confirmation of 
the appellant's assertions.  

As such, VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable effort 
to obtain all of the Veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009).  As VA has a duty to request all available 
and relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, VA must make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In this regard, the Board notes that the Veteran has not yet been 
provided with VA examinations which address whether the Veteran 
has neuropathy, a cardiovascular disability, cataracts, prostate 
gland hypertrophy, and degenerative osteospondylosis which are 
related to his service.  The Board acknowledges that the 
Veteran's complete service treatment records are unavailable and 
that when a veteran's complete claims file, including all of his 
service treatment records are unavailable through no fault of the 
appellant's own, the VA's duty to assist, duty to provide reasons 
and bases for its findings and conclusions, and duty to consider 
carefully the benefit-of-the-doubt rule, are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)).  The Veteran's available service 
treatment records do not show related treatment or diagnoses 
during his service.  Nevertheless, the Veteran has been diagnosed 
with these disabilities since that time and the Veteran claims 
that, even absent an acute event or injury during service, his 
service resulted in his current neuropathy, a cardiovascular 
disability, cataracts, prostate gland hypertrophy, and 
degenerative osteospondylosis.   

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded VA examinations in order to 
determine nature and etiology of the Veteran's neuropathy, a 
cardiovascular disability, cataracts, prostate gland hypertrophy, 
and degenerative osteospondylosis, if any.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain adequate 
evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment at the Jacksonville, 
Florida VA Medical Center, for the 
conditions on appeal, including all 
hospitalization reports.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his neuropathy, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his neuropath, if any, 
are related to his service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his cardiovascular 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his 
cardiovascular disability, if any, is 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his cataracts, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his cataracts, if any, is 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his prostate gland 
hypertrophy, if any, including whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that his 
prostate gland hypertrophy, if any, is 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

6.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his degenerative 
osteospondylosis, if any, including whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that his 
degenerative osteospondylosis, if any, are 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

7.  Then, the RO should readjudicate the 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claims on appeal 
remain denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


